Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claim 1-8 in the reply filed on 08/05/2022 is acknowledged.  The traversal on the ground(s) provided on Remarks has fully considered, but  is not found persuasive because of the following reasons.
             Although there are some common features overlapped as pointed out by Applicant, but
            Group I-III,  each does  not rely on  limitations of the other for its patentability;
            Claimed subject matters in Groups I-III are divergent from each other;
            Claimed subject matters in Groups I-III are not obvious variance; and
            Different field of search is required for each Group because the claimed subject matter in each Group is divergent from each other, their subject matters are not obvious variance, and the patentability of each group does not rely on  limitations of the other. 
             For the above reasons, serious burden would be on the examiner if the restrictions for this application is not being made.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Elected claims 1-8 are considered as follows:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 20190214009) in view of Yang et al.  (US 20150345065).
             Regarding claim 1, An et al., according to Figs. 3-4, discloses a laundry appliance (see Fig. 3)  comprising: 
             a cabinet (see  cabinet 20 in Fig. 3)
            a door (see door 30 in Fig. 3) coupled to the cabinet (20), wherein the door is operable between an opened position and a closed position (see paragraph 0099); 
             a microphone assembly (see input unit 220 having  microphone 221, 222 in audio input unit 220)  coupled to the door (30), wherein the microphone assembly (220) is configured to to receive a voice command (see Fig. 4, paragraph 0119); 
              microcontroller (see controller 240 as microcontroller) coupled to the door (30), where in the microcontroller (240) is operably coupled to the microphone assembly (see controller 240 coupled to input unit 220 including microphones 221 and 222 in Fig. 4).
             However,  An et al. does not specifically teach a proximity sensor coupled to the microphone assembly (221/222) and the microcontroller (240), wherein the proximity sensor defines a sensor field extending outward from the door.
             Yang et al., according to Figs. 2 and 3, teaches the use of  a proximity sensor (see sensor 220 to sense approach or movement of an object within a predetermined distance in Fig. 2 as a proximity sensor) coupled to  the microphone assembly (see sensor 220 coupled to microphone assembly 230 via controller 240) and the microcontroller (see sensor 220 coupled to controller 240), wherein the proximity sensor (220) defines a sensor field extending outward from the door (see paragraphs 0043-0044, 0057 or see Fig. 3, paragraph 0067-0070).
             Therefore,  it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the laundry appliance of An et al. by incorporating the proximity sensor coupled to the microphone assembly and  the microcontroller, as taught by Yang et al. for sensing approach or movement of an object within a predetermined distance surrounding the laundry machine. 
             The motivation for this modification is to obtain an alternative laundry appliance or laundry machine capable of sensing whether the object or person has entered the predetermined distance in order to activate/deactivate  at least the microphone assembly (input unit 220) in response to the sensed result, and thereby to make the laundry operated with reduced power consumption (see paragraphs 0013-0015 of Yang et al.).
             Regarding claim 7,  see the rejection applied to claim 1 above and further see the proximity sensor (220) in Yang et al. which is in communication with the microcontroller (210), and wherein the microcontroller (210) is configured to activate the microphone assembly (input unit) in response to sensed information received from the proximity sensor (see paragraphs  0043-0046).
             Regarding claim 8,  see Fig. 3 of An et al. which further comprise: a visual interface (see output unit 290, paragraph 0113, as the visual interface) coupled to the door (30) and configured to display a message (see paragraph 0113 which discloses a display 292 to display massage), wherein the message corresponds with the voice command received by the microphone assembly (see paragraphs 0113-0117 and 0146 which disclose the message corresponds with the voice command received by the microphone assembly 220).
Claim(s) 2, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  An et al. (US 20190214009 hereinafter An09) and Yang et al.  (US 20150345065), as applied to claim 1 above, and further in view of  An et al. (US 20190211489 hereinafter An89).
            Regarding claim 2, An09 and Yang et al., in combination, disclose all of limitations recited in this instant claimed invention (see the 103 rejection applied to claim 1 above), and further see Fig. 3 of An09 which also discloses the use of the microphone assembly (220) including a plurality of microphones (221, 222).  However,  neither An09 nor Yang et al. teaches the use of the microphone assembly including a printed circuit board assembly having a plurality of microphones disposed thereon.
             An89, according to Figs. 1-9B, teaches the use of the microphone assembly (see microphone assembly 170 in Figs. 5-6B) including a printed circuit board assembly (see circuit board assembly 178 in Fig. 6A) having a plurality of microphones (180a, 180b) disposed thereon.
             Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the microphone assembly  in the laundry appliance of An09 modified by Yang et al. by utilizing the microphone assembly  having a plurality of microphones disposed on  a printed circuit board assembly as taught by An89.
            The motivation for this modification is to enable the microphone assembly to closely attach to the door and thereby to eliminate a space where sound leakage occurs between the microphone assembly and the door.
              Regarding claim 4,  An09 and Yang et al., in combination, disclose all of limitations recited in this instant claimed invention (see the 103 rejection applied to claim 1 above) except for the of use of a cover member coupled to the door, wherein the microphone assembly is compressed between the cover member  and a back panel of the door.   
              An89, according to Figs.  1-4,  further discloses the use of a cover member (110) coupled to the door (100), wherein the microphone assembly (see microphone 170 provided in control panel 32) is compressed between the cover member (110) and a back panel of the door (see rear cover 130, 140 as a back panel of the door).
              Accordingly,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the door of the laundry appliance of  An09 modified by Yang et al. by providing a cover member coupled to the door and compressing the microphone assembly between the cover member and a back panel of the door as taught by An89.
             The motivation for this modification is to enable the microphone assembly to be brought into close contact with the front cover and thereby to  capture the voice of user with more accuracy.
              Regarding claim 5, see Figs. 8-9B of An89 which disclose the cover member (110) defining a microphone aperture (see microphone hole 116) configured to align with a microphone (180) of the microphone assembly.
Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 and 6 are allowable over the prior art of record because the prior art of record including US 20190214009, US 20150345065 and/or US 20190211489 as the closest prior art, which is directed to a laundry appliance,  comprises a similar subject matter of the claimed invention (see the 103 rejections above).  However, there is at least a difference between the closest prior and the claimed invention that the closest prior art, alone or in combination,  fails to including the following claimed features. 
             Claimed features recited in claim 3 particularly comprising:   the microphone assembly includes a locating gasket and an acoustic layer, and wherein the printed circuit board assembly is disposed between the locating gasket and the acoustic layer.
             Claimed features recited in claim 6 particularly comprising: the door defines an elongated channel proximate a handle, and wherein the microphone assembly is disposed in auditory communication with the handle.
             Other references of the record are also directed to a similar subject matter of the claimed invention, but none of them suggests any feature nor fairly teaches any obvious improvement that is directed to the claimed features identified above as the difference between the closest prior art and the claimed invention so that it can be relied upon to modify the closest prior art to derive the claimed invention as recited in each of claims 3 and 6.  Therefore, claims 3 and 6 are allowable over the prior art of record.
                                                            Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herewith are directed to a laundry appliance having a sensor and/or a microphone assembly and a signal processing unit provided in the front of the appliance to process the signal captured by the microphone and/or sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANG V TRAN/Primary Examiner, Art Unit 2688